Name: Commission Regulation (EEC) No 1785/79 of 10 August 1979 on the temporary marketing during the 1979/80 milk year of reduced-price butter for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 79 Official Journal of the European Communities No L 203/47 COMMISSION REGULATION (EEC) No 1785/79 of 10 August 1979 on the temporary marketing during the 1979/80 milk year of reduced-price butter for direct consumption in the Community tion and other butter ; whereas, to this end, provision should be made for the butter to be put up in small packs within a specified period ; Whereas it is necessary to make orovision for a system of supervision to ensure that the butter reaches its prescribed destination ; whereas, to this end, stock records should be kept at each marketing stage and a security should be required, or, in the case of butter in private storage payment of the subsidy should be made subject to observance of the prescribed condi ­ tions ; whereas, moreover, as regards butter in public storage, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (5), as last amended by Regulation (EEC) No 1042/79 (6), will apply ; whereas the same provisions may be applied in respect of butter in private storage or, in the case of Italy, of butter on the market ; Whereas the Commission must be regularly supplied with the information necessary to enable it to follow the progress of the operation in the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of redu ­ ced-price butter for direct consumption (3), as amended by Regulation (EEC) No 1 768/79 (4), and in particular Article 4 thereof, Whereas under Article 2 of Regulation (EEC) No 1269 /79 Member States must choose one of the schemes set out therein for reducing the price of butter for direct consumption during the 1979/80 milk year ; whereas , in the case of the five Member States which are free to choose scheme B, the rules for applying that scheme should be laid down, in parti ­ cular as regards the quantities of butter, the reductions in price and the period of application of the measure ; whereas France wishes the maximum amount of the reduction to be applied to a small quantity, whilst the other four Member States concerned would prefer an amount of 90 ECU per 100 kilogramms to be applied on their territory in respect of larger quantities ; Whereas only butter in public storage or in private storage under contract may be used, except in Italy, which has no public stocks and insufficient private stocks under contract on its territory ; whereas the maximum quantities to which this measure may be applied should be fixed in each of the Member States in question on the basis of the reduction in price desired and of normal consumption in the Member State concerned ; whereas, in order to prevent market disturbances, national authorities must subsequently ensure a balanced distribution of such quantities among the parties concerned ; Whereas it is necessary to ensure that a distinction is made at each marketing stage between the butter disposed of in the manner provided for in this Regula ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Subject to the conditions laid down in this Ref ­ lation , and in particular to the maximum quantities specified in paragraph 2, the Member States indicated therein shall : (a) for sale at a reduced price butter which has been the subject of the measures provided for in Article 6 ( 1 ) of Regulation (EEC) No 804/68 and has, on the day on which the contract of sale is concluded, been stored by the intervention agency for at least four months ; and/or (b) grant aid in respect of butter which has been, during the 1979/80 milk year, the subject of a(') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 161 , 29 . 6 . 1979, p. 8 . (4 ) See page 1 of this Official Journal . (5 ) OJ No L 190, 14. 7. 1976, p. 1 . (6) OJ No L 132, 30. 5. 1979, p. 11 . No L 203/48 Official Journal of the European Communities 11 . 8 . 79 storage contract pursuant to Article 8 (2) of Regula ­ tion (EEC) No 985/68 and which has been stored under contract for at least four months on the date of the application referred to in Article 3 (2). 2 . The quantities referred to in paragraph 1 shall be as follows : Breakdown (tonnes) Member State Total quantity Public storage Private storage (maximum quantity) Germany France Netherlands Belgium Italy 70 000 46 400 7 500 14 000 19 000 52 000 15 000 4 500 7 000 18 000 31 400 3 000 7 000 650 specified , the sale shall be cancelled in respect of the remaining quantities . Article 3 1 . Butter from private storage shall qualify for a subsidy of 90 ECU per 100 kg In the case of France, the subsidy shall be 150 ECU per 100 kg. 2 . The person who concluded the storage contract shall , within a period fixed by the Member State concerned, which shall fall between 16 September 1979 and 25 January 1980 , submit an application for removal from storage to the intervention agency with which he concluded the contract, stating the quanti ­ ties of butter he proposes to remove from storage and specifying its characteristics, in the manner deter ­ mined by the intervention agency, and the proposed date of removal from storage . The agency shall without delay issue an acknowledge ­ ment of receipt authorizing or refusing, where appro ­ priate in part , in accordance with Article 4, removal from storage in pursuance of this Regulation . Article 4 The Member States shall take the appropriate measures to ensure as far as possible a balanced distri ­ bution of the quantities of butter referred to in Article 1 , having regard in particular to the quantity of butter normally sold by the parties concerned for direct consumption . Such measures may make provision , in order to ensure that this operation is carried out smoothly, for sales pursuant to Article 2 and/or authorizations for removal from storage pursuant to Article 3 to take place in instalments . Article 5 1 . The butter shall be used exclusively for direct consumption in the Member State where the subsidy or the price reduction are granted , apart from small quantities of a non-commercial character bought by final private consumers . 2 . The butter shall be marketed in packs weighing not more than 500 grams, bearing on the upper surface , in letters at least five millimetres high : (a) one or more of the following inscriptions, at the discretion of the Member State concerned : 3 . In addition , Italy shall apply this measure to butter manufactured from cream in that Member State and which has not been the subject of intervention measures as laid down in Article 6 ( 1 ) and (2) of Regu ­ lation (EEC) No 804/68 . The maximum amount of such butter shall be 18 350 tonnes and the rate of subsidy shall be 90 ECU per 100 kilograms. 4. Paragraphs 2 and 3 and Article 1 1 shall apply in Italy should that Member State choose scheme B referred to in Article 2 of Regulation (EEC) No 1269/79 . Article 2 1 . Butter from public storage shall be sold ex cold store at the buying in price applied by the interven ­ tion agency concerned on the day when the contract of sale is concluded , less 90 ECU per 100 kilograms ; in the case of France, the reduction shall be 150 ECU per 100 kilograms . The butter shall be sold in lots of not less than five tonnes . 2 . Contracts of sale shall be concluded within a period fixed by the Member State concerned, which shall fall between 16 September 1979 and 25 January 1980 . 3 . The purchaser shall take delivery of the butter not later than 12 days after the contract of sale is concluded . Before taking delivery, the purchaser shall :  pay the purchase price of the butter,  provide, as security to ensure that the butter is used as specified in Article 8 ( 1 ), an amount equal to the reduction in price referred to in paragraph 1 , plus 5 ECU per 100 kilograms . Except in case of force majeure, if the purchaser has not taken delivery of the butter within the time limit  'Vente spÃ ©ciale CEE or 'Beurre d'intervention',  'EWG-Sonderverkauf , or 'Molkereibutter aus InterventionsbestÃ ¤nden ',  'Speciale verkoop EEG or 'Koelhuisboter' or ' Interventieboter',  'Vendita speciale CEE or 'Burro di inter ­ vento' ; 11 . 8 . 79 Official Journal of the European Communities No L 203/49 (b) such maximum price as the Member State concerned may have fixed pursuant to Article 10 (2); (c) the name and address of the firm responsible for packaging or its official control number. However, the Member States may fix the maximum weight referred to above at 250 grams . 3 . The butter shall be put up in packs within not more than one month from , depending on the case, either the day of taking delivery in accordance with Article 2 (3) or the day of acknowledgement of receipt referred to in the second subparagraph of Article 3 (2). The Member State concerned may reduce this period . Putting up shall take place in the Member State where the butter is removed from storage and is to be offered for sale for direct consumption, in an establishment approved for the purpose by the Member State concerned and under the conditions determined by that Member State . A rticle 6 1 . The butter shall remain in its original packing until it is put up in small packs . It shall be accompanied by a list of the packages, enabling the butter to be identified and specifying the date of removal from storage . 2 . Packages containing butter in bulk or put up in small packs shall bear, in letters at least two centi ­ metres high , one or more of the following inscrip ­ tions : 3 . However, at the retail stage a record of quantities purchased shall suffice . The retail trade may only sell the butter for direct consumption . Article 8 1 . The requirements of Regulation (EEC) No 1687/76 regarding the use and/or destination of the butter shall be considered to have been satisfied when the butter has been put up in small packs and taken over by the retail trade in the Member State where it is held or, in the case of butter from private stocks, in the Member State of the intervention agency referred to in Article 3 (2). 2 . Where the final private consumer within the meaning of Article 1 (a) of Regulation (EEC) No 1269/79 purchases the butter directly from the firm responsible for packaging or from a wholesaler, taking over by the final private consumer concerned shall replace taking over by the retail trade referred to in paragraph 1 . Article 9 As regards butter in private storage :  the provision of Regulation (EEC) No 1687/76 shall apply with effect from the date of removal from storage ,  the subsidy provided for in Article 3 ( 1 ) shall be paid only on production of the proof referred to in Article 12 of Regulation (EEC) No 1687/76, and in respect of the quantities specified in the docu ­ ments concerned .  'Beurre a prix rÃ ©duit (rÃ ¨glement (CEE) n0 1785/79)',  'Verbilligte Butter (Verordnung (EWG) Nr. 1785/79 ',  'Boter tegen verlaagde prijs (Verordening (EEG) nr. 1785/79',  'Burro a prezzo ridotto (regolamento (CEE) n . 1785/79 '. Article 10 1 . The Member States shall take all necessary steps to ensure that the effect of the price reduction or subsidy is passed on at the retail stage . 2 . To this end , Member States shall fix a maximum retail price for the butter concerned . However, the Member States may substitute for such a provision other provisions of equivalent effect . Article 11 1 . In the case of Italy, the holders of the butter referred to in Article 1 (3) shall , within a period fixed by that Member State, which shall fall between 16 September and 21 December 1979 , send an applica ­ tion for aid to the Italian intervention agency speci ­ fying the origin of the butter, the quantity, the date of packing and the packing centre where the butter is to be put up in small packets . Article 7 1 . If the butter is resold, the obligations as regards the use to be made of the butter and the latest date for packing shall be incorporated in the contract of sale . Such contract shall be drawn up in writing and shall specify that the purchaser is aware of the penalties imposed by the relevant Member State for breaches of the aforesaid obligations . 2 . Holders of butter shall keep stock records setting out in respect of each delivery the name and address of the purchaser and the quantity purchased . No L 203/50 Official Journal of the European Communities 11 . 8 . 79 2. The Italian intervention agency shall as soon as possible authorize or refuse, where appropriate in part, the aid, which shall be granted after the butter concerned has been packaged and put up for sale for direct consumption . Packaging in small packets shall take place within not more than two months following the authorization referred to in the preceding subparagraph . 3 . The provisions of Articles 4, 5 ( 1 ) and (2), 7 , 8 , 9 and 10 shall apply to the distribution of the quantity of butter referred to in Article 1 (3), its putting up in small packs, its marketing and the payment of the subsidy. 4. The provisions of Regulation (EEC) No 1687/76 shall apply to the butter referred to in Article 1 (3) with effect from the date when such butter is put up in small pacKS. Article 12 Member States shall inform the Commission on the Tuesday of each week :  of the quantities of butter from public storage which have been the subject of contracts of sale with the intervention agency pursuant to this Regu ­ lation ,  of the quantities of butter from private storage in respect of which the Member State has issued acknowledgement of receipt as provided for in the second paragraph of Article 3 (2) or, in the case of Italy, the document provided for in Article 1 1 (2), specifying the quantities authorized or refused . Article 13 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 August 1979 . For the Commission Finn GUNDELACH Vice-President